DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 10/31/2022.
 
Claim Rejections - 35 USC § 103
Claims 1, 2, 4-6, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2015/0376322) in view of Li (CN 104419042, machine translation) and Galimberti (US 2009/0199945).
With respect to claims 1, 2, 8, 11, and 12, Nakamura discloses a carboxy-modified synthetic isoprene polymer latex composition for dip molding (abstract) which contains fillers such as calcium carbonate and clay (paragraph 0102).  Nakamura discloses that preferably the isoprene polymer contains at least 95 wt of isoprene units (paragraph 0024).
Nakamura discloses that the composition is vulcanized with sulfur (paragraphs 0095-0096) and that an accelerator “usually used for the dip molding” is used in an amount of 0.05-5 parts by weight of the carboxy-modified synthetic isoprene polymer (paragraphs 0098-0099), however, it fails to disclose that the accelerator includes a xanthate of the claimed general formula.
Li discloses composition for latex gloves comprising 100 parts by weight of isoprene latex, sulfur (vulcanizing agent) and 0.8-2.5 parts by weight of an accelerator (abstract), wherein preferred accelerator includes ZBX (paragraph 0039).  ZBX is zinc butyl xanthate as disclosed by Galimberti (paragraph 0083) and reads on claimed formula when Z is Zn (valence of 2), x = 2, and R is linear hydrocarbon.  
Given that both Nakamura and Li are drawn to sulfur-cured isoprene polymer latex compositions for use in dip molding comprising vulcanization accelerators and further given that Li discloses that a xanthate accelerator such as zinc butylxanthate is useful as the accelerator, it would have been obvious to one of ordinary skill in the art to utilize a xanthate accelerator as the accelerator used in the rubber composition of Nakamura.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
With respect to claim 4, Nakamura discloses adding a dispersing agent (paragraphs 0106 and 0167).
With respect to claim 5, Li fails to disclose utilizing more than one alkyl xanthate salt, however, it is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).  
	Therefore, it would have been obvious to one of ordinary skill in the art to utilize more than one xanthate—absent a showing of unexpected or surprising results.
With respect to claim 6, Nakamura discloses that the preferred amount of carboxyl group is 0.5-20 parts by weight of a monomer comprising a carboxyl group per 100 parts by weight of synthetic isoprene polymer (paragraph 0066).  Exemplified carboxyl-modified synthetic isoprene polymer includes 5 and 10 parts by weight of methacrylic acid (paragraph 0190).  Based on molecular weight of isoprene monomer of 68 g/mol and molecular weight of methacrylic acid of 86 g/mol, the molar amount of isoprene is 1.47 and the molar amount of methacrylic acid is 0.058 or 0.12.  Therefore, the modification rate is calculated to be (0.058/1.528 x 100) 3.6% or (0.12/1.59 x 100) 7.5%.
With respect to claim 9, Nakamura discloses that a glove comprising a film is formed by dip molding (paragraph 0018).
With respect to claim 10, Nakamura discloses that a film is obtained by applying to a glass board (substrate) (paragraph 0053) which reads on claimed of forming a layer on the surface of a substrate.
With respect to claim 13, Li fails to disclose that the accelerator is zinc diisopropyl xanthate.
However, it is the examiner’s position that butyl and isopropyl groups would be expected to give the same function given the difference in the number of carbon atoms is one.  Evidence to support the examiner’s position is found in Galimbert which discloses that xanthate accelerators include both zinc butyl xanthate and zinc isopropyl xanthate (paragraph 0083).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize zinc iisopropyl xanthate as the accelerator in Li in place of zinc butyl xanthate.  Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

Response to Arguments
Applicant's arguments filed 10/31/2022 have been fully considered but they are moot in view of the new grounds of rejections set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        



vn